                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHERMYA M. WASHINGTON,

                Plaintiff,

         v.                                                 Case No. 18-cv-494-JPG-RJD

 WILKINSON CORPORATION, GOOD
 NEIGHBOR CARE CENTERS, LLC d/b/a
 The Fountains of Shiloh, and JULES
 JOHANSON,

                Defendants.

                                MEMORANDUM AND ORDER

        This matter comes before the Court on plaintiff Chermya M. Washington’s stipulation of

dismissal with prejudice of defendant Good Neighbor Care Centers, LLC pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii) (Doc. 50). The stipulation has been signed by all

remaining parties who have appeared in this case. Rule 41(a)(1)(A)(ii) allows dismissal by a

plaintiff without a court order by filing such a stipulation. Therefore, the Court finds

Washington’s claims against Good Neighbor Care Centers, LLC are DISMISSED with

prejudice. In light of the fact that Washington has previously dismissed with prejudice her

claims against the other two defendants, the Court DIRECTS the Clerk of Court to close this

case.

IT IS SO ORDERED.
DATED: March 5, 2019

                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE
